           Case 1:19-cr-00651-LTS Document 575 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                            No. 19 CR 651-LTS

GABRIEL ORZANICA,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant’s sentencing submission, accompanied by a

psychiatric report. Defendant requests that the report be maintained under seal because it

contains medical and sensitive personal information of the defendant and his family members.

(Docket Entry no. 571, Exh. A.) Much of the information in the psychiatric report is, however,

already disclosed in the publicly filed sentencing memorandum. (Docket Entry no. 571.)

                 Accordingly, Defendant is directed to revise the sealing application by filing a

letter motion to redact and seal only those portions of the psychiatric report that disclose medical

or sensitive personal information that is not included in the filed sentencing memorandum.

Defendant’s letter motion must be filed by April 9, 2021. In accordance with the Court’s

Individual Rules, counsel must provide chambers with a highlighted copy of the proposed

redactions by e-mail.

        SO ORDERED.

Dated: New York, New York
       April 6, 2021
                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




ORZANICA - SEAL ORD.DOCX                                   VERSION APRIL 6, 2021                     1
